DETAILED ACTION
In the response filed June 21, 2022, Applicant amended claims 1-21.  Claims 1-21 are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amended claim limitations of claims 2-6 are being interpreted under 35 U.S.C. 112(f) - they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Claim limitations of claims 2-6 are being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder (e.g., “executing computer instructions by said sponsor advertising utility,” etc.) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Here, there is no support in the disclosure that describe the sponsor advertising utility as structure to the claimed service computer system.  The generic placeholders may function as a utility to other applications but are still interpreted to be a function or software per se without any explicitly claimed structure such as a processor to perform the recited function.  As such, the claim limitations of claims 2-6 are being interpreted under 35 U.S.C. 112(f).

Claims 1-21 were rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Applicant’s arguments with respect to claims 1-21 have been considered but are not persuasive.  
Applicant argues that the claims are not directed to an abstract idea because they do not describe or set-forth any of the abstract ideas identified by the USPTO’s Subject Matter Eligibility Guidance.  Examiner respectfully disagrees.  Again, by the Applicant’s own words, the claims are related to “an online payment application,” or under broadest reasonable interpretation, “payment processing” that is executed by an “online application” on a general computer and these steps, under broadest reasonable interpretation, describe or set-forth “operations of determining accumulated scores of accounts, comparing the scores with predefined sponsorship score requirements, for the accounts to mine or acquire digital money through various online methods and to settle online transactions instantaneously.”  According to the USPTO revised guidance, these steps, under broadest reasonable interpretation, amount to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  
Here, the USPTO has provided examples of commercial or legal interactions to further define a Wikipedia explanation of the terms in the context of claim language in a patent application.  As such, there are specific groupings related to the claimed language of the instant application: “determining accumulated scores of accounts, comparing the scores with predefined sponsorship score requirements for the accounts to mine or acquire digital money” (i.e., marketing or sales activities or behaviors; business relations), “mine or acquire digital money through various online methods” (i.e., marketing or sales activities or behaviors; business relations), and “to settle online transactions instantaneously” (i.e., marketing or sales activities or behaviors; business relations) are all forms of the examples of commercial or legal interactions.  According to the USPTO revised guidance, marketing or sales activities or behaviors and business relations are forms of commercial or legal interactions.  According to the USPTO revised guidance, the phrase “methods of organizing human activity” is used to describe concepts relating to commercial or legal interactions.  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Applicant argues that the claims are not directed to an abstract idea because the claims are directed to a practical application and improvement of digital currency.  Examiner respectfully disagrees.  Applicant does not describe or disclose any technological improvements to any technological systems or disclose technological solutions to any technological problems.  The alleged improvements described (e.g., “improve Internet usage,” “increase social commerce and social finance activities under one roof,” “improvement of digital currency”) are not a technical solution.  The claims do not describe any limitations that specifically “improve Internet usage.”  The claims do not describe any limitations that specifically claim any social networks or improvements to a claimed social network system.  Here, social networking web pages are used to display sponsor advertisements.  The claims do not describe any limitations that specifically provide an “improvement of digital currency.”  Here, digital currency is used for acquisition and to settle online transactions.  
The improvements that are purportedly claimed in the present application are benefits that flow from performing the abstract idea in conjunction with a generic computing structure.  The instant claims are directed to an abstract idea as discussed above.  Applicant claims the problem that needs to be solved is a lack of practical global digital currency technologies to enable low cost, fast penetration, and instant transaction and settlement for Internet users.  These are still problems pertaining to the execution and implementation of a business improvement/advantage.  The use of a centralized digital currency and maintaining user accounts to settle transactions in the manner claimed does not improve the functioning of the computer performing the operations of determining, comparing, etc.  The use of a general-purpose computer in the manner claimed does not improve the functioning of the computer performing the determining, comparing, etc.  Again, this is merely a use of existing technology to execute or implement a business improvement/advantage.
Applicant argues that the claims of DDR and the claims of E-Commerce Outsourcing System are akin to the claims of the present invention and as such the claims are patent eligible.  Examiner respectfully disagrees.  Applicant’s claims amount to an abstract idea that is executed on a generic computer.  The claims of DDR/E-Commerce Outsourcing System were found to be eligible as they were directed to sending visitors to a web page on the outsource provider's server that 1) incorporates “look and feel” elements from the host website, and 2) provides visitors with the opportunity to purchase products from the third-party merchant without actually entering that merchant's website.  Applicant’s arguments remain unpersuasive as the current claimed invention does not include claim language that describes any redirection of visitors to an outsourced web page and as such does not include claim  language that, when taken as a whole, contain additional limitations that amount to significantly more than the abstract idea.  
Again, Applicant argues that a generic computer structure with unique software performing new machine operations is patent eligible according to patent eligible examples (Malicious Code, E-Commerce Outsourcing System, and Global Positioning System) and as such the present claims are patent eligible.  First, the claims of Malicious Code were found to be eligible as they were directed towards physically isolating a received communication on a memory sector and extracting malicious code from that communication to create a sanitized communication in a new data file, and did not recite an abstract idea.  The current claimed invention does not include claim language directed towards performing isolation and eradication of computer viruses, worms, and other malicious code.  Second, the claims of E-Commerce Outsourcing System were found to be eligible as they were directed to sending visitors to a web page on the outsource provider's server that 1) incorporates “look and feel” elements from the host website, and 2) provides visitors with the opportunity to purchase products from the third-party merchant without actually entering that merchant's website.  The current claimed invention does not include claim language that describes any redirection of visitors to an outsourced web page and as such does not include claim  language that, when taken as a whole, contain additional limitations that amount to significantly more than the abstract idea.  Third, Global Positioning System was found to be eligible as the claims improved an existing technology by improving the signal-acquisition sensitivity of the receiver to extend the usefulness of the technology into weak-signal environments and providing the location information for display on the mobile device.  The current claimed invention does not include claim language that describes improvement on signal-acquisition sensitivity of a receiver for a global positioning system.
Applicant argues that the claimed invention is patent eligible as it is an improvement to Internet software systems that merges an online e-commerce system with a social networking system and improves online digital currency systems.  Examiner respectfully disagrees.  Again, the claims do not describe any limitations that specifically claim any social networks or improvements to a claimed social network system.  Here, social networking web pages are used to display sponsor advertisements.  The claims do not describe any limitations that specifically provide an “improvement of digital currency.”  Here, digital currency is used for acquisition and to settle online transactions and does not specifically claim lowering costs nor increasing speeds of the system.  
Applicant argues the claims are patent eligible as they provide improvements that are technical solutions such as the disconnection of online e-commerce sites, social network sites and other websites; low user response rates of online ad technologies; and inadequate and unscalability of global digital currency system.  Examiner respectfully disagrees.  The claims do not recite any language that describe instances of disconnection of websites or what happens when a website is disconnected.  In addition, the claims do not recite any language that describe low user response rates of online ad technologies or what to do to solve low user response rates of online ad technologies.  Again, Applicant does not describe or disclose any technological improvements to any technological systems or disclose technological solutions to any technological problems listed by the Applicant (e.g., “inadequate and unscalability of global digital currency system,” etc.).  The improvements that are purportedly claimed in the present application are benefits that flow from performing the abstract idea in conjunction with a generic computing structure.  The instant claims are directed to an abstract idea as discussed above.  This is a business improvement/advantage (not business process improvement), not a technological improvement.  The use of a centralized digital currency and maintaining user accounts to settle transactions in the manner claimed does not improve the functioning of the computer performing the operations of determining, comparing, etc.  The use of a general-purpose computer in the manner claimed does not improve the functioning of the computer performing the determining, comparing, etc.  Again, this is merely a use of existing technology to execute or implement an abstract idea as disclosed above.
Applicant argues that the claimed invention is patent eligible as the invention is a practical application and improvement of digital currency.  Examiner respectfully disagrees.  Again, the claims do not describe any limitations that specifically claim shared resources between Internet users.  The claim language also does not recite language that describes Internet usage increases nor how the system and methods improves usage of the Internet.  In addition, “social commerce” and “social finance activities” are words that are not used in the claim language.  Again, the claims do not describe any limitations that specifically claim any social networks or improvements to a claimed social network system.  Here, social networking web pages are used to display sponsor advertisements.  Applicant’s arguments remain unpersuasive.
Applicant argues the claimed step "automatically transform internal and external website advertising space, online and offline activities and attributes of accounts associated with Internet users and entities on said computer system into accumulated scores of said accounts to facilitate digital money mining or acquisition," does not fall under an abstract idea.  Examiner respectfully disagrees.  The claimed step describes determining an accumulated score from website advertising space, activities and attributes of accounts associated with Internet users and entities to facilitate digital money mining or acquisition.  According to the USPTO revised guidance, these steps, under broadest reasonable interpretation, amount to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Here, “determining accumulated scores of accounts, comparing the scores with predefined sponsorship score requirements for the accounts to mine or acquire digital money” is an example marketing or sales activities or behaviors/business relations.  According to the USPTO revised guidance, marketing or sales activities or behaviors and business relations are forms of commercial or legal interactions.  According to the USPTO revised guidance, the phrase “methods of organizing human activity” is used to describe concepts relating to commercial or legal interactions.  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  As such, the claim language amounts to an abstract idea and the Applicants arguments remain unpersuasive. 
The claims recite the additional elements/limitations of: “a service computer system” (claims 1, 8, and 15), “at least one server…RAM memory…said system comprising: at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit;” and “at least one communication link connected to the Internet;” (claim 1); and “a non-transitory computer readable storage medium,” (claim 15). 
The claims also recite the additional elements/limitations of: “a digital platform,” “an instant payment and settlement Digital Money or Digital Currency application,” “a sponsor advertising utility,” and “real-time application interface scripts” (claims 1, 8, and 15). 
The requirement to execute the claimed steps/functions using “a service computer system” (claims 1, 8, and 15), “at least one server…RAM memory…said system comprising: at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit;” and “at least one communication link connected to the Internet;” (claim 1); and “a non-transitory computer readable storage medium,” (claim 15), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
The recited additional elements of “a digital platform,” “an instant payment and settlement Digital Money or Digital Currency application,” “a sponsor advertising utility,” and “real-time application interface scripts” (claims 1, 8, and 15), serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, they serve to limit the application of the abstract idea to computer applications and interface scripts executed on a computer system.  This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer").  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application.  See MPEP 2106.05(g).
The requirement to execute the claimed steps/functions using “a service computer system” (claims 1, 8, and 15), “at least one server…RAM memory…said system comprising: at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit;” and “at least one communication link connected to the Internet;” (claim 1); and “a non-transitory computer readable storage medium,” (claim 15), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
The recited additional elements of “a digital platform,” “an instant payment and settlement Digital Money or Digital Currency application,” “a sponsor advertising utility,” and “real-time application interface scripts” (claims 1, 8, and 15), serves merely to generally link the use of the judicial exception to a particular technological environment or field of use.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(g).
Applicant’s arguments remain unpersuasive.  As such claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The 35 U.S.C. 101 rejection is hereby maintained.  

Applicant’s arguments with respect to the 35 U.S.C. 102 and 35 U.S.C. 103 rejections of claims 1-21 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“executing computer instructions by said sponsor advertising utility for said accounts to mine digital money through activating soliciting…” in claim 2.
“executing computer instructions by said sponsor advertising utility for said accounts to mine digital money through participating in sponsor…” in claim 2.
“executing computer instructions by said instant payment and settlement digital money application and said sponsor advertising utility for said accounts to mine digital money through selling…” in claim 2.
“executing computer instructions by said instant payment and settlement digital money application for said accounts to mine digital money through converting…” in claim 2.
“executing computer instructions by said sponsor advertising utility for said accounts to mine digital money through participating in certain…” in claim 2.
“executing computer instructions by said sponsor advertising utility to automatically display sponsor…” in claim 3.
“executing computer instructions by said sponsor advertising utility to automatically compare…” in claim 3.
“executing computer instructions by said sponsor advertising utility to automatically approve…” in claim 3.
“executing computer instructions by said sponsor advertising utility and settlement digital money application to automatically and instantaneously…” in claim 3.
“executing computer instructions by said sponsor advertising utility to automatically display said…” in claim 3.
“executing computer instructions by said instant payment and settlement digital money application for said accounts to use said digital money to acquire products and services on internal…” in claim 4.
“executing computer instructions by said instant payment and settlement digital money application for said accounts to use said digital money to acquire products and services on external…” in claim 4.
“executing computer instructions by said instant payment and settlement digital money application for said accounts to process…” in claim 4.
“executing computer instructions by said instant payment and settlement digital money application to automatically generate summary…” in claim 5.
“executing computer instructions by said instant payment and settlement digital money application to automatically generate balance…” in claim 5.
“executing computer instructions by said instant payment and settlement digital money application to automatically generate detailed…” in claim 5.
executing computer instructions by said instant payment and settlement digital money application for said accounts to convert…” in claim 5.
“executing computer instructions by said instant payment and settlement digital money application for said accounts to bank…” in claim 5.
“executing computer instructions by said instant payment and settlement digital money application for said accounts to borrow…” in claim 5.
“executing computer instructions for said accounts to process…” in claim 5.
“executing computer instructions by said instant payment and settlement digital money application for accounts …” in claim 6.
“executing computer instructions by said instant payment and settlement digital money application for said accounts…” in claim 6.
“executing computer instructions by said instant payment and settlement digital money application for accounts associated with charities…” in claim 6.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2, 4, 5, 7, 9, 11, 12, 14, 16, 18, 19, and 21, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 9, and 16, the claim recites “wherein online activities qualified for sponsorship include but are not limited to said accounts acquiring products and services, obtaining certain reports, and gaining access to use certain fee-based web applications.”  The phrase “include but are not limited to” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "but are not limited to"), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d).
Regarding claims 2, 9, and 16, the claim recites “wherein said conversion include but is not limited to converting cash into digital money through buying digital money, converting various assets residing in said Assets application associated with said accounts into digital money through selling or displaying said Assets in digital money amounts.”  The phrase “include but is not limited to” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "but is not limited to"), thereby rendering the scope of the claim unascertainable. See MPEP § 2173.05(d).
Regarding claims 4, 11, and 18, the claim recites “acquire products and services on internal web applications of said service computer system, such as Virtual Mail, Assets, Gifts, Consumer-to-Consumer Marketplace, Business-to-Consumer Marketplace, Community, and Developer applications.”  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 5, 12, and 19, the claim recites “executing computer instructions by said instant payment and settlement digital money application for said accounts to convert digital money into cash, merchandize, or gift cards, and other assets.”  The phrase and/or “the like,” and “other assets" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by “other assets"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Regarding claims 5, 12, and 19, the claim recites “executing computer instructions for said accounts to process traditional online payments through said instant payment and settlement digital money application, wherein said traditional online payments include all payment forms, such as credit card, check, and PayPal.”  The phrase “all payment forms,” and "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claims 7, 14, and 21, the claim recites “and is presented on any electronic display devices, such as a personal computer, laptop, mobile phone, and portable device.”  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-7 are drawn to a system, claims 8-14 are drawn to a method, and claims 15-21 are drawn to a medium, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claims 8 and 15) recites/describes the following steps:
“means to automatically transform internal and external website advertising space, online and offline activities and attributes of accounts associated with Internet users and entities on said service computer system into accumulated scores of said accounts …to facilitate digital money mining or acquisition from said accounts;”
“means to automatically provide functions for said accounts to mine or acquire digital money through machine operations of soliciting or request sponsorship, interacting with sponsor advertisements, requesting or receiving digital money donations from other accounts, selling and purchasing products and services… buying digital money, converting internal and external assets on the Internet into digital money, participating in certain internal and external online events and games…”
“means to automatically and instantaneously deposit said digital money into said accounts upon completion of each of said machine operations, wherein said digital money deposited is immediately available for use by said accounts…”
“means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores …”
“means to automatically generate various digital money reports associated with said accounts and to invest or loan out digital money…” and 
“means to automatically factor digital money activity data of said accounts associated with said users and entities into accumulated score calculation to change accumulated scores associated with said accounts...”
These steps, under broadest reasonable interpretation, describe or set-forth “operations of determining accumulated scores of accounts, comparing the scores with predefined sponsorship score requirements, for the accounts to mine or acquire digital money through various online methods and to settle online transactions instantaneously,” which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.
The claims recite the additional elements/limitations of: “a service computer system” (claims 1, 8, and 15), “at least one server…RAM memory…said system comprising: at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit;” and “at least one communication link connected to the Internet;” (claim 1); and “a non-transitory computer readable storage medium,” (claim 15). 
The claims also recite the additional elements/limitations of: “a digital platform,” “an instant payment and settlement Digital Money or Digital Currency application,” “a sponsor advertising utility,” and “real-time application interface scripts” (claims 1, 8, and 15). 
The requirement to execute the claimed steps/functions using “a service computer system” (claims 1, 8, and 15), “at least one server…RAM memory…said system comprising: at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit;” and “at least one communication link connected to the Internet;” (claim 1); and “a non-transitory computer readable storage medium,” (claim 15), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
The recited additional elements of “a digital platform,” “an instant payment and settlement Digital Money or Digital Currency application,” “a sponsor advertising utility,” and “real-time application interface scripts” (claims 1, 8, and 15), serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, they serve to limit the application of the abstract idea to computer applications and interface scripts executed on a computer system.  This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer").  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do not integrate the abstract idea into a practical application.  See MPEP 2106.05(g).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-7, 9-14, and 16-21 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, and 16-21 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “a service computer system” (claims 1, 8, and 15), “at least one server…RAM memory…said system comprising: at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit; at least one database connected to said processing unit;” and “at least one communication link connected to the Internet;” (claim 1); and “a non-transitory computer readable storage medium,” (claim 15), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
As discussed above in “Step 2A – Prong 2”, the recited additional elements of “a digital platform,” “an instant payment and settlement Digital Money or Digital Currency application,” “a sponsor advertising utility,” and “real-time application interface scripts” (claims 1, 8, and 15), serves merely to generally link the use of the judicial exception to a particular technological environment or field of use.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(g).
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of using a processor to execute instructions to perform repetitive calculations.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-7, 9-14, and 16-21 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-7, 9-14, and 16-21 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 7, 8, 10, 14, 15, 17, and 21, are rejected under 35 U.S.C. 103 as being unpatentable under Birnholz et al. (US 2008/0140502 A1), hereinafter Birnholz, and Hertel et al. (US 2016/0283923 A1), hereinafter Hertel. 
Regarding claim 1, Birnholz discloses a service computer system residing on at least one server (Par. [0072], server-client user network environment), useful as a digital platform for a) improving a social networking system to perform social commerce, social finance and business process integration functions that enable Internet value exchange so as to disrupt the traditional days of settlement payment technologies (Par. [0047], accounts created on platform and profile created; Examiner’s note – “useful as a digital platform for Internet value exchange to disrupt the traditional days of settlement payment technologies” is non-functional descriptive material that is being given little, if any, patentable weight, since it is not further limiting the service computer system), and to address inadequate and un-scalability of existing digital money online payment systems; and b) for improving poor online advertising response rates of the Internet industry and to effectively reach accounts associated with global un-banked and under-banked population on said social networking system; said service computer system including an instant payment and settlement Digital Money or Digital Currency application (Par. [0015], program, software application, software; Par. [0038]), a sponsor advertising utility (Par. [0012], corresponding code, ad script into a format for use on website), and application programming interface (API) scripts (Par. [0079]) and RAM memory configured to run application programs (Par. [0074], computer memory of system), said service computer system comprising: 
at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit (Par. [0074], display unit); at least one database connected to said processing unit (Par. [0058], database server); at least one communication link connected to the Internet; said processing unit (Par. [0074], network interface device, processing unit, input device, display device, communication medium), responsive to instructions from said service computer system and configured to execute at least one of: 
means to automatically transform internal and external website advertising space (Par. [0038], webspace where advertisement can be placed), online and offline activities and attributes of accounts associated with Internet users and entities on said service computer system into accumulated scores of said accounts by said sponsor advertising utility and API scripts (Par [0047], consumer-creator score increases or decreases by actions of online and offline activities) to facilitate digital money mining or acquisition from said accounts (Par. [0063], payment received by any type of payment method); 
means to automatically provide functions for said accounts to mine or acquire digital money through machine operations of soliciting or request sponsorship, interacting with sponsor advertisements, requesting or receiving digital money donations from other accounts, selling and purchasing products and services on said service computer system and on associated internal and external websites, buying digital money, converting internal and external assets on the Internet into digital money, participating in certain internal and external online events and games through said sponsor advertising utility, said instant payment and settlement digital money application, and said API scripts; wherein such machine operations are social commerce, social finance and business process integration improvements; 
means to automatically and instantaneously deposit said digital money into said accounts upon completion of each of said machine operations (Par. [0063], payment received by any type of payment method), wherein said digital money deposited is immediately available for use by said accounts through said instant payment and settlement digital money application to address inadequate and un-scalability of existing digital money online payment systems and for said digital money to reach global un-banked and under- banked population (Par. [0015], program, software application, software; Par. [0038]); 
means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time API scripts to address inadequate and un-scalability of existing digital money online payment systems; 
means to automatically generate various digital money reports associated with said accounts and to invest or loan out digital money through said instant payment and settlement digital money application to address inadequate and un-scalability of existing digital money online payment systems and to further conduct social commerce and social finance; and 
means to automatically factor digital money activity data of said accounts associated with said users and entities into accumulated score calculation to change accumulated scores associated with said accounts through said sponsor advertising utility to ultimately improve poor online advertising response rates and to combat phony clicks on online advertisements (Par [0047], consumer-creator score increases or decreases by actions of online and offline activities).
Birnholz does not explicitly disclose means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time API scripts to address inadequate and un-scalability of existing digital money online payment systems.  Hertel teaches means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time API scripts to address inadequate and un-scalability of existing digital money online payment systems (Par. [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the purchase abilities of Hertel as a need exists to for a more user friendly account based system (Hertel, Par. [0006]).  Providing the ability to directly purchase goods would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 3, Birnholz discloses wherein digital money sponsorship functions provided by said sponsor advertising utility further comprising at least one of: 
executing computer instructions by said sponsor advertising utility to automatically display sponsor lists based on descending order of bidding price and the likelihood of obtaining sponsorship for said accounts to select sponsors offering digital money; 
executing computer instructions by said sponsor advertising utility to automatically compare accumulated scores stored in said accounts with minimum score requirements stored in accounts associated with said sponsors upon receiving sponsorship request input from said accounts; 
executing computer instructions by said sponsor advertising utility to automatically approve said sponsorships upon receiving sponsorship request input from said accounts, whereby said accumulated scores stored in said accounts meet said minimum score requirements stored in accounts associated with said sponsors; 
executing computer instructions by said sponsor advertising utility to automatically and instantaneously deduct said digital money from said accounts associated with said sponsors and deposit said digital money into said accounts associated with sponsorship requestors, wherein said digital money is available for immediate spending from said accounts associated with sponsorship requesters; and 
executing computer instructions to automatically display said sponsor advertisements associated with said sponsors on web pages of said accounts associated with said sponsorship requestors (Par. [0061], advertisement publishers), wherein said web pages include single sign-on web application web pages of said accounts associated with said sponsorship requestors (Par. [0062], login page for accounts), e-commerce web pages (Par. [0061], publishers include e-commerce sites like Amazon.com), social networking web pages and other web pages associated with said requestor accounts in said service computer system (Par. [0061], publishers include social networking sites such as FaceBook, youtube, etc.).
Regarding claim 7, Birnholz discloses wherein said system is a new generation online e- commerce and networking system using different computer and human languages (Par. [0012], corresponding code, ad script), and is presented on any electronic display devices, including but not limited to a personal computer, laptop, mobile phone, and portable device (Par. [0074], network interface device, processing unit, input device, display device, communication medium).
Regarding claim 8, Birnholz discloses a method of providing a digital platform for Internet value exchange to disrupt the traditional days of settlement payment technologies (Par. [0047], accounts created on platform and profile created; Examiner’s note – “useful as a digital platform for Internet value exchange to disrupt the traditional days of settlement payment technologies” is non-functional descriptive material that is being given little, if any, patentable weight, since it is not further limiting the service computer system), and to address inadequate and un-scalability of existing digital money online payment systems; and b) for improving poor online advertising response rates of the Internet industry and to effectively reach accounts associated with global un-banked and under-banked population on said social networking system; said service computer system including an instant payment and settlement Digital Money or Digital Currency application (Par. [0015], program, software application, software; Par. [0038]), a sponsor advertising utility (Par. [0012], corresponding code, ad script into a format for use on website), and application programming interface (API) scripts (Par. [0079]) and RAM memory configured to run application programs (Par. [0074], computer memory of system), said service computer system comprising: 
at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit (Par. [0074], display unit); at least one database connected to said processing unit (Par. [0058], database server); at least one communication link connected to the Internet; said processing unit (Par. [0074], network interface device, processing unit, input device, display device, communication medium), responsive to instructions from said service computer system and configured to execute at least one of: 
means to automatically transform internal and external website advertising space (Par. [0038], webspace where advertisement can be placed), online and offline activities and attributes of accounts associated with Internet users and entities on said service computer system into accumulated scores of said accounts by said sponsor advertising utility and API scripts (Par [0047], consumer-creator score increases or decreases by actions of online and offline activities) to facilitate digital money mining or acquisition from said accounts (Par. [0063], payment received by any type of payment method); 
means to automatically provide functions for said accounts to mine or acquire digital money through machine operations of soliciting or request sponsorship, interacting with sponsor advertisements, requesting or receiving digital money donations from other accounts, selling and purchasing products and services on said service computer system and on associated internal and external websites, buying digital money, converting internal and external assets on the Internet into digital money, participating in certain internal and external online events and games through said sponsor advertising utility, said instant payment and settlement digital money application, and said API scripts; wherein such machine operations are social commerce, social finance and business process integration improvements; 
means to automatically and instantaneously deposit said digital money into said accounts upon completion of each of said machine operations (Par. [0063], payment received by any type of payment method), wherein said digital money deposited is immediately available for use by said accounts through said instant payment and settlement digital money application to address inadequate and un-scalability of existing digital money online payment systems and for said digital money to reach global un-banked and under- banked population (Par. [0015], program, software application, software; Par. [0038]); 
means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time API scripts to address inadequate and un-scalability of existing digital money online payment systems; 
means to automatically generate various digital money reports associated with said accounts and to invest or loan out digital money through said instant payment and settlement digital money application to address inadequate and un-scalability of existing digital money online payment systems and to further conduct social commerce and social finance; and 
means to automatically factor digital money activity data of said accounts associated with said users and entities into accumulated score calculation to change accumulated scores associated with said accounts through said sponsor advertising utility to ultimately improve poor online advertising response rates and to combat phony clicks on online advertisements (Par [0047], consumer-creator score increases or decreases by actions of online and offline activities).
Birnholz does not explicitly disclose means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time API scripts to address inadequate and un-scalability of existing digital money online payment systems.  Hertel teaches means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time API scripts to address inadequate and un-scalability of existing digital money online payment systems (Par. [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the purchase abilities of Hertel as a need exists to for a more user friendly account based system (Hertel, Par. [0006]).  Providing the ability to directly purchase goods would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 10, Birnholz discloses wherein digital money sponsorship functions provided by said sponsor advertising utility application further comprising at least one of: 
automatically display sponsor lists based on descending order of bidding price and the likelihood of obtaining sponsorship for said accounts to select sponsors offering digital money; 
automatically compare accumulated scores stored in said accounts with minimum score requirements stored in accounts associated with said sponsors upon receiving sponsorship request input from said accounts; 
automatically approve said sponsorships upon receiving sponsorship request input from said accounts, whereby said accumulated scores stored in said accounts meet said minimum score requirements stored in accounts associated with said sponsors; 
automatically and instantaneously deduct said digital money from said accounts associated with said sponsors and deposit said digital money into said accounts associated with sponsorship requestors, wherein said digital money is available for immediate spending from said accounts associated with sponsorship requesters; and 
automatically display said sponsor advertisements associated with said sponsors on web pages of said accounts associated with said sponsorship requestors (Par. [0061], advertisement publishers), wherein said web pages include single sign-on web application web pages of said accounts associated with said sponsorship requestors (Par. [0062], login page for accounts), e-commerce web pages (Par. [0061], publishers include e-commerce sites like Amazon.com), social networking web pages and other web pages associated with said requestor accounts in said service computer system (Par. [0061], publishers include social networking sites such as FaceBook, youtube, etc.).
Regarding claim 14, Birnholz discloses wherein said system is a new generation online e-commerce and networking system using different computer and human languages (Par. [0012], corresponding code, ad script), and is presented on any electronic display devices, including but not limited to a personal computer, laptop, mobile phone, and portable device (Par. [0074], network interface device, processing unit, input device, display device, communication medium).
Regarding claim 15, Birnholz discloses a non-transitory computer readable storage medium storing computer-executable instructions for providing a digital platform for Internet value exchange to disrupt the traditional days of settlement payment technologies (Par. [0047], accounts created on platform and profile created; Examiner’s note – “useful as a digital platform for Internet value exchange to disrupt the traditional days of settlement payment technologies” is non-functional descriptive material that is being given little, if any, patentable weight, since it is not further limiting the service computer system), and to address inadequate and un-scalability of existing digital money online payment systems; and b) for improving poor online advertising response rates of the Internet industry and to effectively reach accounts associated with global un-banked and under-banked population on said social networking system; said service computer system including an instant payment and settlement Digital Money or Digital Currency application (Par. [0015], program, software application, software; Par. [0038]), a sponsor advertising utility (Par. [0012], corresponding code, ad script into a format for use on website), and application programming interface (API) scripts (Par. [0079]) and RAM memory configured to run application programs (Par. [0074], computer memory of system), said service computer system comprising: 
at least one processing unit; at least one input device connected to said processing unit; at least one display device connected to said processing unit (Par. [0074], display unit); at least one database connected to said processing unit (Par. [0058], database server); at least one communication link connected to the Internet; said processing unit (Par. [0074], network interface device, processing unit, input device, display device, communication medium), responsive to instructions from said service computer system and configured to execute at least one of: 
means to automatically transform internal and external website advertising space (Par. [0038], webspace where advertisement can be placed), online and offline activities and attributes of accounts associated with Internet users and entities on said service computer system into accumulated scores of said accounts by said sponsor advertising utility and API scripts (Par [0047], consumer-creator score increases or decreases by actions of online and offline activities) to facilitate digital money mining or acquisition from said accounts (Par. [0063], payment received by any type of payment method); 
means to automatically provide functions for said accounts to mine or acquire digital money through machine operations of soliciting or request sponsorship, interacting with sponsor advertisements, requesting or receiving digital money donations from other accounts, selling and purchasing products and services on said service computer system and on associated internal and external websites, buying digital money, converting internal and external assets on the Internet into digital money, participating in certain internal and external online events and games through said sponsor advertising utility, said instant payment and settlement digital money application, and said API scripts; wherein such machine operations are social commerce, social finance and business process integration improvements; 
means to automatically and instantaneously deposit said digital money into said accounts upon completion of each of said machine operations (Par. [0063], payment received by any type of payment method), wherein said digital money deposited is immediately available for use by said accounts through said instant payment and settlement digital money application to address inadequate and un-scalability of existing digital money online payment systems and for said digital money to reach global un-banked and under- banked population (Par. [0015], program, software application, software; Par. [0038]); 
means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time API scripts to address inadequate and un-scalability of existing digital money online payment systems; 
means to automatically generate various digital money reports associated with said accounts and to invest or loan out digital money through said instant payment and settlement digital money application to address inadequate and un-scalability of existing digital money online payment systems and to further conduct social commerce and social finance; and 
means to automatically factor digital money activity data of said accounts associated with said users and entities into accumulated score calculation to change accumulated scores associated with said accounts through said sponsor advertising utility to ultimately improve poor online advertising response rates and to combat phony clicks on online advertisements (Par [0047], consumer-creator score increases or decreases by actions of online and offline activities).
Birnholz does not explicitly disclose means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time API scripts to address inadequate and un-scalability of existing digital money online payment systems.  Hertel teaches means to automatically provide functions for said accounts to spend said digital money to acquire products and services of internal and external web applications and of physical brick and mortar stores through real-time API scripts to address inadequate and un-scalability of existing digital money online payment systems (Par. [0076]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the purchase abilities of Hertel as a need exists to for a more user friendly account based system (Hertel, Par. [0006]).  Providing the ability to directly purchase goods would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 17, Birnholz discloses wherein digital money sponsorship functions provided by said sponsor advertising utility application further comprising at least one of: 
automatically display sponsor lists based on descending order of bidding price and the likelihood of obtaining sponsorship for said accounts to select sponsors offering digital money; 
automatically compare accumulated scores stored in said accounts with minimum score requirements stored in accounts associated with said sponsors upon receiving sponsorship request input from said accounts; 
automatically approve said sponsorships upon receiving sponsorship request input from said accounts, whereby said accumulated scores stored in said accounts meet said minimum score requirements stored in accounts associated with said sponsors; 
automatically and instantaneously deduct said digital money from said accounts associated with said sponsors and deposit said digital money into said accounts associated with sponsorship requestors, wherein said digital money is available for immediate spending from said accounts associated with sponsorship requesters; and 
automatically display said sponsor advertisements associated with said sponsors on web pages of said accounts associated with said sponsorship requestors (Par. [0061], advertisement publishers), wherein said web pages include single sign-on web application web pages of said accounts associated with said sponsorship requestors (Par. [0062], login page for accounts), e-commerce web pages (Par. [0061], publishers include e-commerce sites like Amazon.com), social networking web pages and other web pages associated with said requestor accounts in said service computer system (Par. [0061], publishers include social networking sites such as FaceBook, youtube, etc.).
Regarding claim 21, Birnholz discloses wherein said system is a new generation online e-commerce and networking system using different computer and human languages (Par. [0012], corresponding code, ad script), and is presented on any electronic display devices, including but not limited to a personal computer, laptop, mobile phone, and portable device (Par. [0074], network interface device, processing unit, input device, display device, communication medium).

Claims 2, 4-6, 9, 11-13, 16, and 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over Birnholz (US 2008/0140502 A1) in view of Hertel (US 2016/0283923 A1), and Postrel (US 2006/0122874 A1).
Regarding claim 2, Birnholz discloses executing computer instructions by said sponsor advertising utility for said accounts to mine digital money through participating in sponsor advertisements (Par. [0038], webspace where advertisement can be placed; Par. [0063], payment received by any type of payment method).
Birnholz does not explicitly disclose the mining or acquiring said digital money, further comprising at least one of: executing computer instructions by said sponsor advertising utility for said accounts to mine digital money through activating solicit or request sponsorship function on internal and external web applications of said service computer system, wherein online activities qualified for sponsorship include but are not limited to said accounts acquiring products and services, obtaining certain reports, and gaining access to use certain fee-based web applications; executing computer instructions by said sponsor advertising utility for said accounts to mine digital money through participating in sponsor advertisements, and requesting or receiving digital money donations from other accounts, wherein requested or donated digital money is automatically deducted from accounts associated with advertisers, other users or donors and instantaneously deposited into said accounts and immediately available for use upon receiving said digital money or donations from said other accounts; executing computer instructions by said sponsor advertising utility for said accounts to mine digital money through selling and purchasing activities, wherein said selling involves instantaneously deposit digital money into said accounts upon completion of sales and said digital money deposited is immediately available for use by said accounts; and wherein said purchasing activities are integrated with sponsorship links for said accounts to solicit or request digital money sponsorships to instantaneously lower the prices of items to be purchased upon successful sponsorships; executing computer instructions by said sponsor advertising utility for said accounts to mine digital money through converting certain assets in an Assets application of said service computer system into digital money, wherein said conversion include but is not limited to converting cash into digital money through buying digital money, converting various assets residing in said Assets application associated with said accounts into digital money through selling or displaying said Assets in digital money amounts; and executing computer instructions by said sponsor advertising utility for said accounts to mine digital money through participating in certain online events, wherein said events are incorporated with sponsorship links for said accounts to solicit or request digital money sponsorships.
Postrel teaches requesting or receiving digital money donations from other accounts, wherein requested or donated digital money is automatically deducted from accounts associated with advertisers, other users or donors (Par. [0025], digital currency deducted in real time from donor’s account) and instantaneously deposited into said accounts and immediately available for use upon receiving said digital money or donations from said other accounts (Par. [0025], digital currency deducted from donor immediately processed to recipient).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 4, Birnholz does not explicitly disclose wherein providing functions for said accounts to spend said digital money further comprising at least one of: executing computer instructions by said instant payment and settlement digital money application for said accounts to use said digital money to acquire products and services on internal web applications of said service computer system, such as Virtual Mail, Assets, Gifts, Consumer-to-Consumer Marketplace, Business-to-Consumer Marketplace, Community, and Developer applications; executing computer instructions by said instant payment and settlement digital money application for said accounts to use said digital money to acquire products and services on external web applications associated with said service computer system; and executing computer instructions by said instant payment and settlement digital money application for said accounts to process said digital money payments through real-time interface scripts for said users to acquire products and services in participating physical Point of Sale (POS) stores upon said POS systems receiving UIDs and passwords or identification marks of accounts associated with said service computer system.
Postrel teaches executing computer instructions by said instant payment and settlement digital money application for said accounts to use said digital money to acquire products and services on external web applications associated with said service computer system (Par. [0065], user can login to reward servers to redeem the accumulated digital currency).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 5, Birnholz does not explicitly disclose wherein computer functions provided by said instant payment and settlement digital money application further comprising at least one of: executing computer instructions by said instant payment and settlement digital money application to automatically generate summary reports of digital money total amounts associated with said accounts within said service computer system, wherein each of said digital money total amounts includes the sum of digital money obtained from user activities within said service computer system, digital money from sponsors, digital money donated by other members, digital money earned from purchasing activities, digital money earned from external websites, and digital money directly purchased by each account; executing computer instructions by said instant payment and settlement digital money application to automatically generate balance reports of beginning and ending digital money balances associated with said accounts for a reporting period; executing computer instructions by said instant payment and settlement digital money application to automatically generate detailed reports showing digital money of each event or action associated with said accounts and other related reports; executing computer instructions by said instant payment and settlement digital money application for said accounts to convert digital money into cash, merchandize, gift cards, and other assets; executing computer instructions by said instant payment and settlement digital money application for said accounts to bank or deposit selected amounts of digital money with said service computer system to earn interest to further increase total digital money amount; executing computer instructions by said instant payment and settlement digital money application for said accounts to borrow certain amounts of digital money and pay back borrowed Digital Money with interest on a scheduled basis; and executing computer instructions for said accounts to process traditional online payments through said instant payment and settlement digital money application, wherein said traditional online payments include all payment forms, such as credit card, check, PayPal, and the like.
Postrel teaches executing computer instructions by said instant payment and settlement digital money application to automatically generate detailed reports showing digital money of each event or action associated with said accounts and other related reports (Par. [0048], [0049]; Par. [0072], account balance is incremented to reflect received consideration for each transaction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 6, Birnholz does not explicitly disclose wherein said instant payment and settlement digital money application further comprising at least one of: executing computer instructions by said instant payment and settlement digital money application for accounts associated with entities to purchase digital money, receive donated digital money from individuals and other entities, and borrow digital money from said service computer system to pay back with interest on a scheduled basis; executing computer instructions by said instant payment and settlement digital money application for said accounts associated with said entities to distribute digital money to targeted accounts associated with users, and to display sponsor advertisements on webpages associated with said users upon receiving acceptance clicks from said targeted accounts, wherein said targeted accounts are those with high accumulated scores; and executing computer instructions by said instant payment and settlement digital money application for accounts associated with charities to collect digital money as donation funds to simplify said charities' manual process of collecting and reconciling cash and check donations.
Postrel teaches executing computer instructions by said instant payment and settlement digital money application for accounts associated with charities to collect digital money as donation funds to simplify said charities' manual process of collecting and reconciling cash and check donations (Par. [0025], digital currency deducted from donor immediately processed to recipient/charity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 9, Birnholz discloses automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through participating in sponsor advertisements (Par. [0038], webspace where advertisement can be placed; Par. [0063], payment received by any type of payment method).
Birnholz does not explicitly disclose for mining or acquiring said digital money, further comprising at least one of: automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through activating solicit or request sponsorship function on internal and external web applications of said service computer system, wherein online activities qualified for sponsorship include but are not limited to said accounts acquiring products and services, obtaining certain reports, and gaining access to use certain fee-based web applications; automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through participating in sponsor advertisements, and requesting or receiving digital money donations from other accounts, wherein requested or donated digital money is automatically deducted from accounts associated with advertisers, other users or donors and instantaneously deposited into said accounts and immediately available for use upon receiving said digital money or donations from said other accounts; automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through selling and purchasing activities, wherein said selling involves instantaneously deposit digital money into said accounts upon completion of sales and said digital money deposited is immediately available for use by said accounts; and wherein said purchasing activities are integrated with sponsorship links for said accounts to solicit or request digital money sponsorships to instantaneously lower the prices of items to be purchased upon successful sponsorships; automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through converting certain assets in an Assets application of said service computer system into digital money, wherein said conversion include but is not limited to converting cash into digital money through buying digital money, converting various assets residing in said Assets application associated with said accounts into digital money through selling or displaying said Assets in digital money amounts; and automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through participating in certain online events, wherein said events are incorporated with sponsorship links for said accounts to solicit or request digital money sponsorships.
Postrel teaches requesting or receiving digital money donations from other accounts, wherein requested or donated digital money is automatically deducted from accounts associated with advertisers, other users or donors (Par. [0025], digital currency deducted in real time from donor’s account) and instantaneously deposited into said accounts and immediately available for use upon receiving said digital money or donations from said other accounts (Par. [0025], digital currency deducted from donor immediately processed to recipient).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 11, Birnholz does not explicitly disclose wherein providing functions for said accounts to spend said digital money further comprising at least one of: automatically providing functions by said instant payment and settlement digital money application for said accounts to use said digital money to acquire products and services on internal web applications of said service computer system, such as Virtual Mail, Assets, Gifts, Consumer-to-Consumer Marketplace, Business-to-Consumer Marketplace, Community, and Developer applications; automatically providing functions by said instant payment and settlement digital money application for said accounts to use said digital money to acquire products and services on external web applications associated with said service computer system; and automatically providing functions by said instant payment and settlement digital money application for said accounts to process said digital money payments through real-time interface scripts for said users to acquire products and services in participating physical Point of Sale (POS) stores upon said POS systems receiving UIDs and passwords or identification marks of accounts associated with said service computer system.
Postrel teaches automatically providing functions by said instant payment and settlement digital money application for said accounts to use said digital money to acquire products and services on external web applications associated with said service computer system (Par. [0065], user can login to reward servers to redeem the accumulated digital currency).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 12, Birnholz does not explicitly disclose wherein computer functions provided by said instant payment and settlement digital money application further comprising at least one of: automatically providing functions by said instant payment and settlement digital money application to automatically generate summary reports of digital money total amounts associated with said accounts within said service computer system, wherein each of said digital money total amounts includes the sum of digital money obtained from user activities within said service computer system, digital money from sponsors, digital money donated by other members, digital money earned from purchasing activities, digital money earned from external websites, and digital money directly purchased by each account; automatically providing functions by said instant payment and settlement digital money application to automatically generate balance reports of beginning and ending digital money balances associated with said accounts for a reporting period; automatically providing functions by said instant payment and settlement digital money application to automatically generate detailed reports showing digital money of each event or action associated with said accounts and other related reports; automatically providing functions by said instant payment and settlement digital money application for said accounts to convert digital money into cash, merchandize, gift cards, and other assets; automatically providing functions by said instant payment and settlement digital money application for said accounts to bank or deposit selected amounts of digital money with said service computer system to earn interest to further increase total digital money amount; automatically providing functions by said instant payment and settlement digital money application for said accounts to borrow certain amounts of digital money and pay back borrowed Digital Money with interest on a scheduled basis; and automatically providing functions for said accounts to process traditional online payments through said instant payment and settlement digital money application, wherein said traditional online payments include all payment forms, such as credit card, check, PayPal, and the like.
Postrel teaches automatically providing functions by said instant payment and settlement digital money application to automatically generate detailed reports showing digital money of each event or action associated with said accounts and other related reports (Par. [0048], [0049]; Par. [0072], account balance is incremented to reflect received consideration for each transaction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 13, Birnholz does not explicitly disclose wherein said instant payment and settlement digital money application further comprising at least one of: automatically providing functions by said instant payment and settlement digital money application for accounts associated with entities to purchase digital money, receive donated digital money from individuals and other entities, and borrow digital money from said service computer system to pay back with interest on a scheduled basis; automatically providing functions by said instant payment and settlement digital money application for said accounts associated with said entities to distribute digital money to targeted accounts associated with users, and to display sponsor advertisements on webpages associated with said users upon receiving acceptance clicks from said targeted accounts, wherein said targeted accounts are those with high accumulated scores; and automatically providing functions by said instant payment and settlement digital money application for accounts associated with charities to collect digital money as donation funds to simplify said charities' manual process of collecting and reconciling cash and check donations.
Postrel teaches automatically providing functions by said instant payment and settlement digital money application for accounts associated with charities to collect digital money as donation funds to simplify said charities' manual process of collecting and reconciling cash and check donations (Par. [0025], digital currency deducted from donor immediately processed to recipient/charity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 16, Birnholz discloses automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through participating in sponsor advertisements (Par. [0038], webspace where advertisement can be placed; Par. [0063], payment received by any type of payment method).
Birnholz does not explicitly disclose for mining or acquiring said digital money, further comprising at least one of: automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through activating solicit or request sponsorship function on internal and external web applications of said service computer system, wherein online activities qualified for sponsorship include but are not limited to said accounts acquiring products and services, obtaining certain reports, and gaining access to use certain fee-based web applications; automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through participating in sponsor advertisements, and requesting or receiving digital money donations from other accounts, wherein requested or donated digital money is automatically deducted from accounts associated with advertisers, other users or donors and instantaneously deposited into said accounts and immediately available for use upon receiving said digital money or donations from said other accounts; automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through selling and purchasing activities, wherein said selling involves instantaneously deposit digital money into said accounts upon completion of sales and said digital money deposited is immediately available for use by said accounts; and wherein said purchasing activities are integrated with sponsorship links for said accounts to solicit or request digital money sponsorships to instantaneously lower the prices of items to be purchased upon successful sponsorships; automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through converting certain assets in an Assets application of said service computer system into digital money, wherein said conversion include but is not limited to converting cash into digital money through buying digital money, converting various assets residing in said Assets application associated with said accounts into digital money through selling or displaying said Assets in digital money amounts; and automatically providing functions by said sponsor advertising utility for said accounts to mine digital money through participating in certain online events, wherein said events are incorporated with sponsorship links for said accounts to solicit or request digital money sponsorships.
Postrel teaches requesting or receiving digital money donations from other accounts, wherein requested or donated digital money is automatically deducted from accounts associated with advertisers, other users or donors (Par. [0025], digital currency deducted in real time from donor’s account) and instantaneously deposited into said accounts and immediately available for use upon receiving said digital money or donations from said other accounts (Par. [0025], digital currency deducted from donor immediately processed to recipient).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 18, Birnholz does not explicitly disclose wherein providing functions for said accounts to spend said digital money further comprising at least one of: automatically providing functions by said instant payment and settlement digital money application for said accounts to use said digital money to acquire products and services on internal web applications of said service computer system, such as Virtual Mail, Assets, Gifts, Consumer-to-Consumer Marketplace, Business-to-Consumer Marketplace, Community, and Developer applications; automatically providing functions by said instant payment and settlement digital money application for said accounts to use said digital money to acquire products and services on external web applications associated with said service computer system; and automatically providing functions by said instant payment and settlement digital money application for said accounts to process said digital money payments through real-time interface scripts for said users to acquire products and services in participating physical Point of Sale (POS) stores upon said POS systems receiving UIDs and passwords or identification marks of accounts associated with said service computer system.
Postrel teaches automatically providing functions by said instant payment and settlement digital money application for said accounts to use said digital money to acquire products and services on external web applications associated with said service computer system (Par. [0065], user can login to reward servers to redeem the accumulated digital currency).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 19, Birnholz does not explicitly disclose wherein computer functions provided by said instant payment and settlement digital money application further comprising at least one of: automatically providing functions by said instant payment and settlement digital money application to automatically generate summary reports of digital money total amounts associated with said accounts within said service computer system, wherein each of said digital money total amounts includes the sum of digital money obtained from user activities within said service computer system, digital money from sponsors, digital money donated by other members, digital money earned from purchasing activities, digital money earned from external websites, and digital money directly purchased by each account; automatically providing functions by said instant payment and settlement digital money application to automatically generate balance reports of beginning and ending digital money balances associated with said accounts for a reporting period; automatically providing functions by said instant payment and settlement digital money application to automatically generate detailed reports showing digital money of each event or action associated with said accounts and other related reports; automatically providing functions by said instant payment and settlement digital money application for said accounts to convert digital money into cash, merchandize, gift cards, and other assets; automatically providing functions by said instant payment and settlement digital money application for said accounts to bank or deposit selected amounts of digital money with said service computer system to earn interest to further increase total digital money amount; automatically providing functions by said instant payment and settlement digital money application for said accounts to borrow certain amounts of digital money and pay back borrowed Digital Money with interest on a scheduled basis; and automatically providing functions for said accounts to process traditional online payments through said instant payment and settlement digital money application, wherein said traditional online payments include all payment forms, such as credit card, check, PayPal, and the like.
Postrel teaches automatically providing functions by said instant payment and settlement digital money application to automatically generate detailed reports showing digital money of each event or action associated with said accounts and other related reports (Par. [0048], [0049]; Par. [0072], account balance is incremented to reflect received consideration for each transaction).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.
Regarding claim 20, Birnholz does not explicitly disclose wherein said instant payment and settlement digital money application further comprising at least one of: automatically providing functions by said instant payment and settlement digital money application for accounts associated with entities to purchase digital money, receive donated digital money from individuals and other entities, and borrow digital money from said service computer system to pay back with interest on a scheduled basis; automatically providing functions by said instant payment and settlement digital money application for said accounts associated with said entities to distribute digital money to targeted accounts associated with users, and to display sponsor advertisements on webpages associated with said users upon receiving acceptance clicks from said targeted accounts, wherein said targeted accounts are those with high accumulated scores; and automatically providing functions by said instant payment and settlement digital money application for accounts associated with charities to collect digital money as donation funds to simplify said charities' manual process of collecting and reconciling cash and check donations.
Postrel teaches automatically providing functions by said instant payment and settlement digital money application for accounts associated with charities to collect digital money as donation funds to simplify said charities' manual process of collecting and reconciling cash and check donations (Par. [0025], digital currency deducted from donor immediately processed to recipient/charity).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sponsored content system of Birnholz to include the external donation transaction abilities of Postrel as a need exists to make a donation to the intended recipient and have the donation end up in the hands of the recipient (Postrel, Par. [0003]).  Providing the ability to directly donate to a recipient would enable a transaction system to distribute funds to the intended recipient accurately.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.K./Examiner, Art Unit 3688                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3681